Citation Nr: 0915034	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-31 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to service 
connection for a left knee disorder.  

2.  Entitlement to service connection for left knee 
osteoarthritis.  

3.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to August 
1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Wichita, 
Kansas, VA Regional Office (RO).  

The Veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge at a travel Board hearing in 
March 2009.  A transcript of the hearing has been associated 
with the claims file.  

The issues of entitlement to service connection for left knee 
osteoarthritis and hearing loss are being remanded and are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a July 1998 rating decision, the application to reopen 
a claim of entitlement to service connection for a left knee 
disorder was denied.  The Veteran did not file a notice of 
disagreement and that decision is final.

2.  Evidence submitted since the July 1998 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and is probative.


CONCLUSION OF LAW

The July 1998rating decision, which denied reopening the 
claim of entitlement to service connection for a left knee 
disorder is final.  Evidence submitted since that decision is 
new and material and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105, 7108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.156(a), 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that as provided for by the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  In this case, the Board is 
reopening the claim.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the agency of original jurisdiction (AOJ) has disallowed 
a claim, it may not thereafter be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  
If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed except 
as may be provided by regulations not inconsistent with this 
title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 
20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

Analysis

The AOJ denied service connection for a left knee disorder in 
a June 1970 rating decision based on a finding that a left 
knee disorder existed prior to service and was not aggravated 
in service.  The Veteran did not file a notice of 
disagreement.  In January 1998, the Veteran filed an 
application to reopen the claim, and in a July 1998 rating 
decision, the AOJ determined that no new and material 
evidence had been submitted sufficient to reopen the claim.  

At the time of the last prior final decision in July 1998, 
the record included the service records, post-service medical 
records, and the Veteran's statements.  The evidence was 
reviewed and the claim was not reopened.  The Veteran did not 
file a notice of disagreement and that decision is final.  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, however, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

The evidence submitted since the prior final denial in July 
1998 is new and material.  The Board notes that the July 1970 
rating decision shows that service connection for a left knee 
disorder was denied under Diagnostic Code 5257 pertaining 
subluxation or instability.  The evidence added to the record 
since the July 1998 rating decision includes a diagnosis of 
osteoarthritis of the left knee, and a December 2005 private 
opinion to the effect that in-service activities and/or 
strains and sprains, contributed greatly to the development 
of degenerative arthritic change in the knee, post meniscus 
repair in January 1968, prior to service entrance.  This 
evidence, if accepted as true, appears to raise a possibility 
of substantiating the claim.  The Board finds that the 
Veteran has submitted new and material evidence.  Therefore, 
the claim for service connection for a left knee disorder is 
reopened.  


ORDER

The application to reopen the claim of entitlement to service 
connection for a left knee disorder is granted.


REMAND

Initially, and pertinent to both claims on appeal, the Board 
notes that the Veteran's 201 Personnel file has not been 
associated with the claims file.  In that regard, the Board 
notes that in December 1969, the service department, via VA 
Form 07-3101, verified the Veteran's active duty from May 
1968 to August 1969, dates consistent with those shown on his 
DD Form 214, as well as those listed by the Veteran in a 
September 1969 claim.  However, a medical history, dated "28 
AUG 1962", notes total years of government service as 
"MILITARY 3 Yr 10 MO," while an October 1965 Kansas Army 
National Guard entrance examination report notes total years 
of government service as "0."  The October 1965 National 
Guard examination report further notes, "SpTngCoUSATC (AD) 
FtBlissTex" from April 16, 1966 to April 30, 1966.  In 
addition, a June 1966 examination report notes that the 
purpose of the examination was "REFRAD," that the agency 
was "Army," and that he was qualified for "RAD."  In light 
of the above, further verification in regard to the dates of 
the Veteran's service, to include any periods of active duty 
training (ACDUTRA) and/or inactive duty training (INACDUTRA), 
if any, as well as any service in "AUG 1962," is warranted.  

Next, the Board notes that private records reflect that in 
January 1968, prior to active service entrance, the Veteran 
underwent a left knee arthrotomy, at which time he was found 
to have a large bucket handle tear of the medial meniscus 
with the torn portion dislocated into the intercondylar 
notch, and a second tear was noted posteromedially.  An April 
1968 record notes that bloody fluid found in the knee since 
the arthrotomy indicated a recent acute sprain.  Some 
relaxation of the anterior cruciate and medial collateral 
ligaments on the left was noted, and the examiner stated that 
the left knee would not tolerate much heavy use for at least 
several months.  

The April 1968 service entrance examination report shows that 
the lower extremities were normal.  A scar inside the left 
knee related to the medial ligaments was noted, and flexion 
and extension were noted to be good.  The examination report 
notes that that the Veteran had had a left knee arthrotomy in 
January 1968, limiting his use of the left knee.  His lower 
extremities were assigned a profile of "3," and he was 
qualified for light duty only.  

A June 1968 record notes that he twisted his left knee with 
complaints of an onset of pain, swelling, and moderate 
effusion.  X-ray examination of the left knee was normal.  
The impression was traumatic synovitis, and a cylinder cast 
was applied for two weeks.  A July 1968 inpatient record 
reflects complaints of left knee pain, and a history of a 
left medial meniscectomy in January 1968 was noted.  It was 
reported that the Veteran had been doing well until three 
weeks earlier when he reinjured the left knee.  A painful and 
tender left knee with effusions was noted, and left knee 
flexion was 0 to 35 degrees.  At hospital discharge, flexion 
had increased to 110 degrees.  He was profiled for six weeks 
for internal derangement of the left knee.  

In December 1968, complaints of left knee weakness with 
overexertion were noted.  On examination, minimal laxity to 
the medial collateral and anterior cruciate ligaments was 
noted, and medial lipping of the femoral condyle was noted.  
The record reflects that he was returned to full duty.  

The August 1969 separation examination report shows that the 
lower extremities were normal and his lower extremities were 
assigned a profile of "1."  On the accompanying medical 
history, he indicated that he had or had had a "trick" or 
locked knee.  The examiner noted complaints of in-service 
left medial knee pain, and that the Veteran had had left knee 
surgery prior to service.  

Private records, dated in March 1977, note a history of left 
knee cartilage removal in 1968, followed by injuries during 
National Guard service and during active duty.  A left knee 
arthrogram showed mild degenerative changes, medially.  A 
tear in the anterior portion of the medial meniscus was noted 
and the anterior cruciate ligament was not visualized raising 
the possibility of a tear or disruption in the cruciate 
ligament.  A January 1987 record notes a possible lateral 
meniscus tear of the left knee in association with a slip and 
fall accident at work, and he underwent debridement of 
loosened articular cartilage from the lateral compartment of 
the left knee in February 1987.  

In a December 2005 opinion, the Veteran's private doctor 
noted a history of a left knee meniscus repair in January 
1968, and recurrent sprains and injuries during service.  The 
doctor opined that in all probability events in service 
contributed greatly to the development of a degenerative 
arthritic change.  The Board notes that the examiner did not 
review the claims file and in light of the circumstances in 
this case, further development is necessary.  

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008).  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces.  38 C.F.R. § 3.303 (2008).

The Board further notes that, generally, a veteran is 
presumed to have entered service in sound condition as to his 
or her health.  See 38 U.S.C.A. §§ 1111, 1132 (West 1991); 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
presumption of sound condition provides: [E]very veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  See 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  38 C.F.R. § 3.304(b) (1) (1993).  Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994).  See also Cotant v. 
Principi, 17 Vet. App. 116 (2003).  

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

In light of the above, the Board finds that further 
development is necessary in order to make a determination as 
to whether left knee osteoarthritis or hearing loss is 
related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's 
201 Personnel file and associate it with 
the claims file.  All records in 
association with efforts in this regard 
should be associated with the claims file.  

2.  The AOJ should verify all periods of 
active service, to include periods of 
ACDUTRA or INACUDRA, if any.  If the 
Veteran had no ACDUTRA or INACDUTRA, such 
should be documented in the claims file.  
All records in association with efforts in 
this regard should be associated with the 
claims file.  

3.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of left knee osteoarthritis.  The 
examiner's attention should be directed to 
this remand and the claims file should be 
made available for review in conjunction 
with the examination.  All necessary tests 
should be accomplished.  The examiner 
should conduct an examination with 
consideration as to in-service incurrence 
of any identified left knee disorder or 
aggravation of any identified preexisting 
left knee disorder.  The examination 
report should include a detailed account 
of all pathology found to be present prior 
to service entrance, during service, and 
at separation and within the initial post-
service year.  The examiner should provide 
an opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any identified left 
knee disorder, to include osteoarthritis, 
is related to the Veteran's active 
service, and whether left knee arthritis 
was shown within the initial post-service 
year.  If a left knee disability is 
identified that is believed to have pre-
existed active service, to include 
osteoarthritis, the examiner should offer 
an opinion as to whether the evidence 
clearly and unmistakably establishes that 
the identified left knee disorder pre-
existed active service and clearly and 
unmistakably establishes that the 
identified left knee disorder was not 
aggravated during such service.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.

4.  In light of the above, the AOJ should 
adjudicate the claims of entitlement to 
service connection for left knee 
osteoarthritis and hearing loss.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


